Washington Mutual Investors Fund, Inc. Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $1,275,081 Class B $37,056 Class C $36,403 Class F $54,831 Total $1,403,371 Class 529-A $17,405 Class 529-B $2,090 Class 529-C $3,511 Class 529-E $823 Class 529-F $794 Class R-1 $637 Class R-2 $9,964 Class R-3 $32,045 Class R-4 $19,453 Class R-5 $21,907 Total $108,629 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.6600 Class B $0.4054 Class C $0.3838 Class F $0.6546 Class 529-A $0.6351 Class 529-B $0.3642 Class 529-C $0.3669 Class 529-E $0.5381 Class 529-F $0.7049 Class R-1 $0.3812 Class R-2 $0.3819 Class R-3 $0.5394 Class R-4 $0.6360 Class R-5 $0.7368 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,937,137 Class B 90,738 Class C 96,013 Class F 87,138 Total 2,211,026 Class 529-A 29,947 Class 529-B 6,002 Class 529-C 10,289 Class 529-E 1,673 Class 529-F 1,292 Class R-1 1,899 Class R-2 27,181 Class R-3 60,447 Class R-4 33,267 Class R-5 31,589 Total 203,586 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $36.55 Class B $36.33 Class C $36.26 Class F $36.48 Class 529-A $36.51 Class 529-B $36.36 Class 529-C $36.35 Class 529-E $36.39 Class 529-F $36.47 Class R-1 $36.33 Class R-2 $36.25 Class R-3 $36.38 Class R-4 $36.46 Class R-5 $36.55
